DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status:
--- Claims 1-20 are pending for examination.
--- This communication is the first action on the merits.
--- Claims 1-20 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/02/19 and 12/17/20 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No10352496. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make the device claimed in this application as explicitly taught by claim 1 of Patent no. 10,352,496.



Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 recites “a neck portion having s first end that holds  the electronic device “ . It is unclear if “the electronic device” is intended to be part of the claims or if the claims are intending to merely claim the Stand Assembly as recited in the preamble. In other words, claims 1-20 are rejected because there is inconsistency between the language in the preamble and certain portions in the body of the claims, thereby making the scope of the claim unclear. 
Applicant is required to clarify what the claim is intended to be drawn to i.e, either the stand assembly alone (see the preamble of claim 1) or the combination of the stand assembly and the electronic device and the language of the claims be consistent with the intent. For the purpose of examination, the examiner will assume that the electronic device is not a positive part of the claims, and that the electronic device being referred as an intended use only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10-12, 14, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,250,174 to Teerada et al.

	Regarding claim 1, Terada et al. discloses a robot construction,
comprising:
a neck portion (AM2) having a first end that is capable of holding an electric device  and a second end arranged opposite the first end;
a spine portion (AM1) that is coupled via a joint structure (311, 322, 33) to the second end of the neck portion, wherein the joint structure is configured to provide a first rotational degree of freedom of the neck portion with respect to the spine portion; and
one or more interconnect wires (CB )including a first wire portion, a second wire portion and a third wire portion, the first wire portion being routed through an interior of the neck portion, the second wire portion being routed along a surface of the spine portion, the third wire portion being routed though the joint structure from the surface of the spine portion to the interior of the neck portion, thereby enabling the first and second wire portions to be positionally reorientated with respect to one another in accordance with the first rotational degree of freedom.



Regarding claim 3, wherein   rotation of the neck portion at the first rotational degree of freedom has substantially consistent resistance through a first full range of rotation.

Regarding claim 5, wherein    the first rotational degree of freedom of the joint structure is associated with pivoting of the neck    portion and the electronic device about the axis of rotation, and the axis of rotation being substantially parallel to a planar surface of a base portion of the stand assembly that is shaped to rest against a supporting surface.

Regarding claims 6-7 and 10, similar analysis to claim 2, electronic device is not a positive part of the claim.  Therefore also reads on Terada et al..    
Regarding claim 11, wherein a base (10, 11) further comprises an electronic connector (not shown) that is exposed from a rim side of the base and inset into a body of the base.

Regarding claim 12, wherein when the electronic connector is coupled to an external connector, a connection interface is formed between the electronic and external connectors and concealed within the base.



Regarding claim 16, Terada et al. discloses all the limitations as in claimed 1 and further discloses holding means (60) for holding the electronic device, the holding means having a first end that is capable of holding the electronic and a second end arranged opposite the first end; and guiding means (HD2, 31, 32,33, for example) for guiding the interconnect wire, the guiding means being coupled via a joint structure to the second end of the holding means, wherein the joint structure is configured to provide a first rotational degree of freedom of the holding means with respect to the guiding means; wherein the interconnect wire includes a first wire portion, a second wire portion and a third wire portion, the first wire portion being routed through an interior of the holding means, the second wire portion being routed along a surface of the guiding means, and the third wire portion being routed though the joint structure from the surface of the guiding means to the interior of the holding means, thereby enabling the first and second wire portions to be positionally reorientated with respect to one another in accordance with the first rotational degree of freedom.

Regarding claim 18, similar analysis to claim 2, the electronic device is not a positive part of the claim.  Therefore also reads on Terada et al. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Terada et al.
Claim 9 is directed to the subject matter that would have been obvious at the claim date to a person skilled in the art to which it pertains having regard to Terada et al.  Design features such as wherein the one or more interconnect wires includes a plurality of discreet wires held into an interconnect wire bundle is extremely well known in the art and particularly desirable for ready connection to provide data and power to the electronic device.  Therefore, it would have been obvious to one with ordinary skill in the art at the time effective of the invention to drive the invention as claimed.

Claims 13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al.in view of Xu et al (US2015/0224650).
Terada et al. is silent about a stem cover to cover the spine portion. Xu teaches a stem cover to cover the spine portion.  Thus the use of a cover would have been obvious in view of the disclose of Xu et al. The motivation for doing would be to cover and protect the spine as well as to provide an artistically look for the stand.
Terada et al. as modified with Xu also teaches a base shape or a support means to rest against a supporting surface  wherein the spine portion is fixed to and extends from the base.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632